Title: To John Adams from William Charles Jarvis, 17 February 1821
From: Jarvis, William Charles
To: Adams, John


				
					Hon. Sir.
					Pittsfield February 17. 1821.
				
				Permit one who now sits under that political vine and fig tree, which you have had so great a hand in planting and rearing, to present you a little volume called “The Republican”As an American citizen, you will permit me to take this opportunity to express to you my gratitude, for the eminent services you have rendered your Country.I am with the highest respect / your Obet. & very humble / servant
				
					William C. Jarvis
				
				
			